Citation Nr: 0013848	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-28 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of status post trauma mid chip fracture of the 
lateral condyle or humerus with decreased motion, left arm, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
August 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the San Juan, Puerto Rico RO.


REMAND

The Board is presented with a conflict in the evidence.  In 
July 1994, a VA examiner noted that pronation and supination 
were each 85 degrees.  In 1995, a private examiner 
established that pronation and supination were full.  In 
1999, a VA examiner noted that supination was 15 degrees and 
pronation was 20 degrees.  Although the RO reported the range 
of motion, the evidence was not compared with the rating 
schedule.  The reason for rejecting the findings of 
limitation of supination and pronation were not noted.  Based 
on the conflict in the evidence, additional development is 
required.  

Therefore, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner must 
measure the limitation of function of the 
left arm imposed by pain, weakness, 
excess fatigability, or incoordination of 
the affected areas.  Range of motion 
including flexion, extension, pronation 
and supination must be reported.  
Specifically, the examiner is to answer 
the following questions with a yes or no 
answer: (i) Is there pain? (ii) Is there 
weakness? (iii) Is there excess 
fatigability? and (iv) Is there 
incoordination?  If the answer to any of 
the above questions is yes, the examiner 
should report how such affects the 
appellant's range of motion (flexion, 
extension, pronation and supination) and 
functional impairment.  The examination 
report should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.

2.  When reevaluating this disability 
after examination, the RO must review and 
address 38 C.F.R. § 4.71a; Diagnostic 
Code 5213, and the note that follows it.  
The RO should consider whether separate 
evaluations are warranted for decreased 
flexion, extension, pronation and 
supination in the left arm.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




